Pope, Presiding Judge.
Defendant/appellant Bobby Denson, proceeding pro se, filed a notice of appeal from an order of the trial court granting a writ of possession to plaintiff/appellee Chase Manhattan Mortgage Corporation. In his brief on appeal, Denson appears to challenge certain actions taken by the United States Bankruptcy Court for the Northern District of Georgia, and requests this court to reverse an order issued by that court. Inasmuch as we are without jurisdiction over the federal bankruptcy court, and have no authority to grant the sole relief requested by defendant, this appeal is dismissed.

Appeal dismissed.


Beasley, C. J., and Ruffin, J., concur.